Citation Nr: 1547161	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected left shoulder disability.

2. Entitlement to automobile and adaptive equipment or for adaptive equipment only.

3. Entitlement to specially adapted housing.

4. Entitlement to a special home adaptation grant.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1967.

This matter is on appeal from a March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The issue of entitlement of service connection for a right shoulder disorder was remanded by the Board in May 2015 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's right shoulder disorder is at least partially etiologically related to his service-connected left shoulder disability.  

2.  The veteran is not blind and does not have permanent impairment of vision of both eyes, ankylosis of one or both knees or one or both hips, or loss of use of either hand or either foot as a result of a service-connected disability.

3. The Veteran is in receipt of a total disability rating based on individual unemployability (TDIU), and has permanent service-connected disabilities that effectively result in the loss of use of the bilateral lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

4. Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disorder, to include as secondary to a service-connected left shoulder disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2. The legal criteria for entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance, or for adaptive equipment, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.808, 17.156 (2015).

3. The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.809 (2015).

4. Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the criteria for a special home adaptation grant have not been met.  38 U.S.C.A. § 2101(a), (b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.809, 3.809a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran has not alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

Additionally, VA examinations with respect to the issues on appeal were also obtained in August 2007, December 2010, March 2011 and July 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for a right shoulder disorder, which he asserts is related to his active duty service and, in the alternative, has been exacerbated by overuse brought about by his service-connected left shoulder disability.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis in the joints, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection should be granted.  Specifically, the Board relies on the opinion of a VA examiner who examined the Veteran in July 2015.  On that occasion, the VA examiner noted that there may be overuse of the right shoulder due to his service-connected left shoulder disability.  Moreover, while a right shoulder dislocation is unlikely to result from overuse, it was at least as likely as not that such overuse contributed to the Veteran's diagnosed posttraumatic osteoarthritis in the right shoulder.  

From this opinion, the Board may conclude that, while the Veteran's dislocations in the right shoulder may not have resulted from his service-connected left shoulder disability, his current osteoarthritis in the right shoulder is at least partially attributable to his other service-connected disabilities.  Therefore, service connection is warranted on this basis.  

Automobile and Adaptive Equipment

The Veteran contends that he is entitled to eligibility for the purchase of an automobile and/or adaptive equipment due to his service-connected disabilities. 
Financial assistance may be provided to an eligible person in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b) (West 2014 & Supp. 2015).  Under VA regulations, an "eligible person" is a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3) (2015).  

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  However, the term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  Examples given in this regulation are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

If a veteran does not qualify as an "eligible person," the criteria for adaptive equipment may still be met if he or she is entitled to VA compensation for ankylosis of one or both knees or of one or both hips.  38 U.S.C.A. § 3902(b)(2) (West 2014 & Supp. 2015), 38 C.F.R. § 3.808(b)(5) (2015).  Ankylosis is complete immobility of a joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case the Veteran is service-connected for residuals of a prosthetic replacement to each knee as well as, based on the above discussion, a bilateral shoulder disability.  The Board initially notes that the Veteran is not service connected for any disability involving loss of vision or disability o the hands, nor does he contend that he has such disabilities.  Moreover, even though he is service-connected for a bilateral knee disability, the evidence does not indicate that this has resulted in any loss of use in the feet.  Therefore, the Veteran cannot be designated an "eligible person" for purposes of 38 C.F.R. § 3.808(b)(1)-(3) (2015).   

Next, although the Veteran has undergone prosthetic knee replacements, ankylosis has never been shown.  Specifically, at a VA examination in August 2007, he displayed full extension and at least 125 degrees of flexion.  Therefore, entitlement to automobile and adaptive equipment is not warranted. 

Specially Adapted Housing and Special Adaptation Grant

The Veteran is also claiming entitlement to specially adapted housing and, in the alternative, a special adaptation grant.  The Board notes at the outset that the criteria for specially adapted housing have been amended twice during the course of this appeal.  Prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: 

* The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 
* Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity;
* The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 
* The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).  

However, effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include entitlement to specially adapted housing where a veteran is entitled to compensation for permanent and total disability due to: 

* The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 
* Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 75 Fed. Reg. 57859 (Sept. 23, 2010).  

Finally, 38 C.F.R. § 3.809 was again amended, effective December 3, 2013, to include entitlement to specially adapted housing where a veteran is entitled to compensation for permanent and total disability due to:

* Service connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017. 78 Fed. Reg. 72573 (Dec. 3, 2013).  

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Based on the evidence of record, specially adapted housing should be granted.  Specifically, as is relevant to this issue, the Veteran is currently service-connected for residuals of a bilateral total knee replacement, with a 30 percent rating for the left knee and 60 percent for the right knee, and is also in receipt of TDIU.  While his schedular rating is only 80 percent, the VA General Counsel has determined that TDIU meets the requirements of 38 C.F.R. § 3.809.  See VAOPGCPREC 94-90 (September 25, 1990).  

Moreover, the evidence also indicates that the residuals of the Veteran's bilateral knee replacement are sufficiently severe such that it precludes locomotion without the use of a cane or a brace.  Specifically, at a VA examination in August 2007, the Veteran indicated that he uses a cane at all times in order to ambulate.  More recently, at a VA examination in July 2015, the Veteran stated that he is able to ambulate, but requires a cane to do so.  After a thorough examination was completed, the examiner effectively agreed with the Veteran's assertions, concluding that the Veteran "has the loss of use of both lower extremities" as contemplated by 38 C.F.R. § 3.809.  This same VA examiner effectively reiterated this opinion in August 2015.  

Based on this evidence, the Board finds the evidence shows the Veteran's service-connected lower extremity disabilities meet the regulatory definition of "preclude locomotion" to find loss of use of both lower extremities under 38 C.F.R. § 3.809(b)(1).  Therefore, specially adapted housing benefits are warranted.  

Next, regarding the Veteran's claim for a special adaptation grant, one of the basic requirements of entitlement for this benefit is that he or she has not established entitlement to assistance in acquiring specially adapted housing.  38 C.F.R. § 3.809a (2015).  Here, since the Veteran has been granted entitlement to specially adaptive housing (which is a greater benefit) the claim for a special home adaptation grant rendered moot.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2015).  Therefore, as there is no legal basis for entitlement, the claim is denied.


ORDER

Service connection for a right shoulder disorder, to include as secondary to a left shoulder disability, is granted.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is denied.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


